Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hrovat et al. (US6651761).
2.	Regarding claim 1, Hrovat teaches a temperature control method for a vehicular proton exchange membrane fuel cell system (abstract), comprising the following steps (see Figs. below):
step S1: measuring a coolant inlet temperature of a cell stack;
step S2: evaluating a difference between a target coolant inlet temperature and an actually measured coolant inlet temperature to obtain a temperature deviation value;
step S3: inputting the temperature deviation value and the actually measured coolant inlet temperature into a proportional integral (PI) control module to obtain a control quantity of a cooling fan, wherein the control quantity comprises a rotation speed of the cooling fan, and the PI control module comprises a proportional integral PI module and a fuzzy logic module specifically as follows:
and
step S4: inputting the control quantity of the cooling fan obtained in the step S3 into a cooling system controller through a control unit of a fuel cell system to achieve temperature control of the fuel cell system.

    PNG
    media_image1.png
    630
    851
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    627
    877
    media_image2.png
    Greyscale

3.	Hrovat does specifically teach the proportional integral PI module is used for obtaining the rotation speed of the cooling fan by calculation, and the fuzzy logic module is used for adjusting PI parameters in real time according to the temperature deviation value and a variation quantity of the temperature deviation value, an input membership function of the fuzzy logic module is described by a triangular distribution, an output of the fuzzy logic module is a proportional parameter correction and an integral parameter correction, an output membership function is described by a Gaussian distribution, and a centroid method is adopted for the calculation of the output.
4.	However, Hrovat proportional integral PI module appears to be similar to Applicant’s proportional integral PI module and is capable of performing the same function, and as a result it would have been obvious to a person having ordinary skill in the art before the effective filing date to have used Hrovat’s control method of a fuel cell proportional integral PI for providing better control performance in the general case of significantly different plant models with respect to inputs Nf and Xv, and (ii) the overall control algorithm becomes more transparent in the presence of additional controller preset actions and additional TinLT-limitation logic (column 6 line 11-21).

Allowable Subject Matter
Claims 2-5 are allowable over the prior art of record

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OLATUNJI A GODO/Primary Examiner, Art Unit 1722